Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Analogic Corporation (the “Company”) for the fiscal year ended July31, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Michael J. Bourque, Senior Vice President, Chief Financial Officer and Treasurer, of the Company, hereby certifies, pursuant to 18 U.S.C. Section1350, that, to the best of his knowledge: the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/ Michael J. Bourque Date: September 26, 2017 Michael J. Bourque Senior Vice President, Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer)
